STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 31, 2015, is
entered into by and among BLUE EARTH, INC. (the “Seller”), and G. Robert Powell,
an individual with an address located at P.O. Box 1204, Lafayette, California
94549 (collectively, the “Purchaser”).




W I T N E S S E T H:




WHEREAS, the Purchaser wishes to purchase, upon the terms and subject to the
conditions of this Agreement, Fifty Thousand (50,000) restricted shares of
common stock of Blue Earth, Inc.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

AGREEMENT TO PURCHASE; PURCHASE PRICE




a.

Purchase




(i)

The Purchaser hereby agrees to purchase, subject to the provisions of Section
1a(ii) herein, from the Seller 50,000 restricted shares of common stock of the
Seller (the “Shares”) at $0.7567 USD per share (the “Purchase Price”) totaling
$37,835 USD.




(ii)

Subject to the terms and conditions of this Agreement, the Purchaser shall
purchase the Shares (the Seller is obligated to sell the Shares to the
Purchaser) upon the Purchaser’s payment of the purchase price by personal check,
subject to collection; provided, non-payment of the check in due course shall
give the Seller to cancel this Agreement in all respects.




(iii)

Upon receipt of the Purchase Price, the Seller shall issue a certificate
evidencing the ownership of the Shares by the Purchaser.    




2.

PURCHASER’S REPRESENTATIONS, WARRANTIES, ETC.  The Purchaser represents and
warrants to, and covenants and agrees with, the Seller as follows:




a.

The Purchaser is purchasing the Shares for his own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.




b.

The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of Rule 501(a)(3) and (6), (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of business and financial, to
protect its own interests in connection with the transactions described in this
Agreement, and the related documents, and (iv) able to afford the entire loss of
its investment in the Shares.





--------------------------------------------------------------------------------




c.

The Purchaser understands that its investment in the Shares involves a high
degree of risk.




d.

The Purchaser has had access to review all of the Seller’s periodic filings
 (the “SEC Filings”) with the Securities and Exchange Commission (the
“Commission”) and an opportunity to ask questions of the officers and directors
of the Seller.  The Purchaser is fully familiar with the financial and business
affairs of the Seller.  Notwithstanding the foregoing, the Purchaser has had the
opportunity to conduct its own independent investigation of the Seller and to
make inquiries about the terms and conditions of this Agreement, to discuss the
same and all related matters with its own independent counsel and its own
accountants and tax advisers.




e.

The Purchaser is not a party to or affected by any pending litigation,
arbitration or governmental proceeding or investigation that would in any manner
affect its entering into this Agreement or performing under this Agreement.




f.

The Purchaser has full right, power and capacity to execute, deliver and perform
its obligations under this Agreement.




g.

No governmental license, permit or authorization and no registration or filing
with any court, governmental authority or regulatory agency is required in
connection with the Purchaser’s execution, delivery or performance of this
Agreement.




h.

Restricted Securities.  Purchaser understands that the Shares are characterized
as “restricted securities” under applicable U.S. federal and state securities
laws inasmuch as they are being acquired from Seller in a transaction not
involving any public offering and that, pursuant to these laws and applicable
regulations, Purchaser must hold the Shares indefinitely unless they are
registered with the Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available, it
may be conditioned on various requirements including, but not limited to, the
time and manner of sale, the holding period for the Shares, and on requirements
relating to Seller which are outside of Purchaser’s control and which Seller is
under no obligation and may not be able to satisfy.  In this connection,
Purchaser represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.




i.

Legends.  Purchaser understands that the Shares, and any securities issued in
respect thereof or exchange thereof, may bear one or all of the legends.  




(a)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE NOT BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE SATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”





2




--------------------------------------------------------------------------------




3.

SELLER’S REPRESENTATIONS, ETC.  The Seller represents and warrants to the
Purchaser that:




a.

Authority.  The Seller has the capacity and authority to execute and deliver
this Agreement, to perform hereunder, and to consummate the transactions
contemplated hereby without the necessity of any act or consent of any other
person, entity or governmental authority.




b.

Title.  The Seller has good and marketable title to all of the Shares, free and
clear of any liens, claims, charges, options, rights of tenants, mortgages,
security interests, pledges, charges, encumbrances and claims and liabilities of
every kind, and shall not, until the Purchase Price is paid or this Agreement is
terminated, sell, hypothecate, encumber, transfer or otherwise dispose of the
Shares.




c.

Full Disclosure.  There is no fact actually known to the Seller that would
reasonably be expected to materially and adversely affect the ability of the
Seller to perform its obligations pursuant to this Agreement.




d.

Proceedings.  Except as set forth in the SEC Filings and described on Schedule
3d hereto, the Seller is not a party to any pending litigation, arbitration or
administrative proceeding, or to the best of Seller’s knowledge, to any
investigation and no such litigation, arbitration or administrative proceeding
or investigation that might result in any material adverse change in the
financial or business condition of the Seller.




e.

Default.  The execution, delivery and performance of this Agreement and the
completion of the transactions contemplated hereby will not result in the breach
of any term or provision of the Certificate of Designation or by-laws of the
Seller, or violate any provision of or result in the breach of, modification of,
cancellation, or the maturity of obligations under, or constitutes a default, or
give use to any right of termination, cancellation, or otherwise be in conflict
with or result in a loss of contractual benefits to the Seller.




4.

SURVIVAL.  All agreements, representations and warranties and covenants
contained herein or made in writing by or on behalf of the parties hereto in
connection with the transactions contemplated hereby shall survive the execution
of this Agreement and the consummation of such transactions.




5.

GOVERNING LAW: MISCELLANEOUS




a.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass the state courts of
the State of Nevada in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.  To the extent determined by such court,
the Company shall reimburse the Buyers for any reasonable legal fees and
disbursements incurred by the Buyers in enforcement or protection of any of its
rights under this Agreement.





3




--------------------------------------------------------------------------------




b.

Failure of any party to exercise any right or remedy under this agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




c.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.




d.

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.




e.

A facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto.




f.

This Agreement maybe signed in one or more counterparts, each of  which shall be
deemed an original.




g.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.




h.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this agreement in any other jurisdiction.




i.

This Agreement may be amended only by the written consent of both the Seller and
Purchaser.




j.

This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.




k.

This Agreement constitutes the full and entire understanding and agreement
between the Seller and the Purchaser.




6.

NOTICES.  Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of:




(i)

The date delivered, if delivered by personal delivery as against written receipt
therefor or by confirmed facsimile transmission,




(ii)

The seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




(iii)

The third business day after mailing by next-day express courier, with delivery
costs and fees prepaid,











4




--------------------------------------------------------------------------------




in each such case, addressed to each of the other parties thereunder entitled at
the following addresses (or at such other addresses as such party may designate
by ten (10) days’ advance written notice similarly given to each of the other
parties hereto):




SELLER:  At the address set forth on the signature page of this Agreement.




PURCHASER:  At the address set forth on the signature page of this Agreement.































[SIGNATURES ON FOLLOWING PAGE]













































































5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Seller as of the date set forth below.




Date:  As of August 31, 2015




PURCHASER:




Name:  /s/  G. Robert Powell

G. Robert Powell







SELLER:




Name:

Blue Earth, Inc.

2298 Horizon Ridge Parkway

Suite 205

Henderson, NV 89052




By:  /s/  Johnny R. Thomas

Johnny R. Thomas, CEO







































































6




--------------------------------------------------------------------------------

Schedule 3d




Litigation




The Seller is a party to a shareholder derivative lawsuit captioned “Robert
Powell v. Blue Earth, Inc. (et. al) commenced in Clark Cark Civil District Court
in the State of Nevada.  A copy of the complaint has been provided to the
Purchaser.





































































































7


